ALLOWANCE
	This action is in response to the amendment filed 2/16/2021.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in an interview with Kevin Ormiston on 5/12/2021.

The application has been amended as follows: 

Claims 8-18 are cancelled.

[0027] of the Specification: 
	In line 10, before 10a and 10b “claimp” has been deleted.
	In line 10, before 10a and 10b ---clamps--- has been added.

 Claim 1:
	In line 26, after tibial loop ---portion--- has been added.

Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a functional knee brace to be worn on a leg that includes: a back place capable of being located behind the leg and just above a knee joint, a first substantially inelastic cable, the first substantially inelastic cable crossing over itself at a crossover point at the back plate, and wherein a femoral loop portion of the first substantially inelastic cable, which extends from the crossover point over the semi-rigid femoral plate and back to the cross-over point, and a tibial loop portion of the first substantially inelastic cable, which extends from the crossover point over the semi-rigid tibial plate and back to the crossover point, are configured such that a lengthening of the tibial loop portion of the first substantially inelastic cable results in a corresponding shortening of the femoral loop portion of the first substantially inelastic cable, and further wherein a corresponding tightening force resulting from the shortening of the femoral loop portion of the first substantially inelastic cable draws the semi-rigid femoral plate and the back plate closer together, and provides a radial force along the tibial loop portion of the first substantially 
The prior art of record does not teach a functional knee brace to be worn on a leg that includes: a back place capable of being located behind the leg and just above a knee joint, a first substantially inelastic cable, the first substantially inelastic cable crossing over itself at a crossover point at the back plate, and wherein a femoral loop portion of the first substantially inelastic cable, which extends from the crossover point over the semi-rigid femoral plate and back to the cross-over point, and a tibial loop portion of the first substantially inelastic cable, which extends from the crossover point over the semi-rigid tibial plate and back to the crossover point, are configured such that a lengthening of the tibial loop portion of the first substantially inelastic cable results in a corresponding shortening of the femoral loop portion of the first substantially inelastic cable, and further wherein a corresponding tightening force resulting from the shortening of the femoral loop portion of the first substantially inelastic cable draws the semi-rigid femoral plate and the back plate closer together, and provides a radial force along the tibial loop portion of the first substantially inelastic cable directed toward the center of the tibial loop portion, which provides a knee bracing system that bolsters the body’s natural ligaments to reduce the knees proneness to injury or re-injury.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/12/2021